Case 4:18-cv-00442-ALM-CMC Document 131 Filed 05/08/20 Page 1 of 4 PageID #: 6201



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION



   ED BUTOWSKY,                                   §
                                                  §
          Plaintiff,                              §
   V.                                             §         CASE NO. 4:18-cv-00442-ALM
                                                  §
   DAVID FOLKENFLIK; NPR, INC.;                   §
   EDITH CHAPIN; LESLIE COOK; and                 §
   PALLAVI GOGOI,                                 §
                                                  §
                                                  §
          Defendants.                             §


        UNOPPOSED MOTION FOR LEAVE TO FILE NOTICE OF SUPPLEMENTAL
           EVIDENCE IN SUPPORT OF MOTION TO COMPEL UNDER SEAL

         Briefing on Defendants’ Motion to Compel Discovery Pursuant to Fed. R. Civ. P. 37 (Dkt.

  85), which seeks documents and interrogatory responses from Butowsky, closed on February 18,

  2020. Since that time, NPR has obtained additional evidence demonstrating the degree to which

  Butowsky has failed to comply with his discovery obligations. This evidence, as set forth in the

  Notice of Supplemental Evidence (and the Exhibits thereto), consists of (1) phone and text-

  message records received from Butowsky’s cell phone provider and (2) Butowsky’s email

  correspondence received through a third-party subpoena to Aaron Rich. While NPR had sought

  the third-party documents before briefing on its Motion to Compel closed, through no fault of its

  own, NPR did not obtain the documents until April 2020.

         This additional evidence supports NPR’s request—as made in the original motion—to

  require Butowsky to hire a vendor to search his electronically stored information. Because this

  information is relevant to the Court’s consideration of NPR’s Motion to Compel, and because the



  UNOPPOSED MOTION FOR LEAVE TO FILE NOTICE OF SUPPLEMENTAL
  EVIDENCE IN SUPPORT OF MOTION TO COMPEL UNDER SEAL                                         Page 1
Case 4:18-cv-00442-ALM-CMC Document 131 Filed 05/08/20 Page 2 of 4 PageID #: 6202



  evidence was not obtained until after the briefing on NPR’s Motion closed, NPR requests leave of

  Court to file a Notice of Supplemental Evidence.

         NPR’s proposed Notice of Supplemental Evidence relies on and discloses documents and

  information that have been designated confidential pursuant to the Stipulated Protective Order

  entered in this case on August 8, 2019 (Dkt. 67). Accordingly, NPR respectfully requests that, if

  the Court grants leave to file the Notice of Supplemental Evidence, it also grant leave to seal the

  Notice of Supplemental Evidence and accompanying exhibits. Defendants will file a redacted

  version of the Notice of Supplemental Evidence within two business days pursuant to this Court’s

  local rule CV-5(a)(7)(E) regarding filing of documents under seal.




  UNOPPOSED MOTION FOR LEAVE TO FILE NOTICE OF SUPPLEMENTAL
  EVIDENCE IN SUPPORT OF MOTION TO COMPEL UNDER SEAL                                           Page 2
Case 4:18-cv-00442-ALM-CMC Document 131 Filed 05/08/20 Page 3 of 4 PageID #: 6203



        DATED: May 8, 2020

                                         Respectfully submitted,

                                         HAYNES AND BOONE, LLP

                                         By:/s/ Laura Lee Prather
                                         Laura Lee Prather
                                         State Bar No. 16234200
                                         laura.prather@haynesboone.com
                                         Wesley D. Lewis
                                         State Bar No. 24106204
                                         wesley.lewis@haynesboone.com
                                         600 Congress Avenue, Suite 1300
                                         Austin, Texas 78701
                                         Telephone:      (512) 867-8400
                                         Telecopier:     (512) 867-8470

                                         David H. Harper
                                         State Bar No. 09025540
                                         david.harper@haynesboone.com
                                         2323 Victory Avenue, Suite 700
                                         Dallas, Texas 75219
                                         Telephone:      (214) 651-5000
                                         Telecopier:     (214) 651-5940

                                         David J. Bodney
                                         admitted pro hac vice
                                         bodneyd@ballardspahr.com
                                         Ian O. Bucon
                                         admitted pro hac vice
                                         buconi@ballardspahr.com
                                         BALLARD SPAHR LLP
                                         1 E. Washington Street, Suite 2300
                                         Phoenix, Arizona 85004-2555
                                         Telephone:      602.798.5400
                                         Fax:            602.798.5595

                                         Attorneys for Defendants




  UNOPPOSED MOTION FOR LEAVE TO FILE NOTICE OF SUPPLEMENTAL
  EVIDENCE IN SUPPORT OF MOTION TO COMPEL UNDER SEAL                          Page 3
Case 4:18-cv-00442-ALM-CMC Document 131 Filed 05/08/20 Page 4 of 4 PageID #: 6204



                                CERTIFICATE OF CONFERENCE

            The undersigned counsel certifies that counsel has complied with the meet and confer

  requirement in Local Rule CV-7(h). On May 7, 2020 the parties conferred telephonically and by

  e-mail. Plaintiff is unopposed to the relief sought in this Motion.

                                                         /s/ Laura Lee Prather
                                                         Laura Lee Prather




                                   CERTIFICATE OF SERVICE


            The undersigned counsel certifies that on May 8, 2020, the foregoing document was

  electronically submitted to the Clerk of the U.S. District Court for the Eastern District of Texas,

  using the electronic case filing system, which will send notification of such filing to all counsel of

  record.



                                                         /s/ Laura Lee Prather
                                                          Laura Lee Prather




  UNOPPOSED MOTION FOR LEAVE TO FILE NOTICE OF SUPPLEMENTAL
  EVIDENCE IN SUPPORT OF MOTION TO COMPEL UNDER SEAL                                             Page 4
